Case 7:19-cv-04471-KMK Document 39 Filed 07/17/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DEVONTE SMITH,
Plaintiff,

No. 19-CV-4471 (KMK)

v.
ORDER OF DISMISSAL

CORRECTIONAL OFFICER M, DINOIA, et ai,

Defendanis.

 

 

KENNETH M., KARAS, United States District Judge:

Plaintiff Devonte Smith (“Plaintiff”) brought this Action, pursuant to 42 U.S.C. § 1983,
against Deputy Commissioner Leandro Diaz (“Diaz”), Assistant Warden Karl Voilmer
(“Vollmer”), Assistant Warden R. Watkins (“Watkins”), Detective John V. Peters (“Peters”),
Captain Thomalin (“Thomalin”), Sergeant Del Treste (“Del Treste”), Sergeant Shultis
(“Shultis”), Correctional Officer (“C.O.”) M. Dinoia (“Dinoia”), C.O. Holness (“Holness”),
Captain Roberts (“Roberts”), Sergeant Borehill (“Borehill”), and ADA Jane Doe of Mount
Pleasant (the “ADA”). On March 12, 2020, the Court issued an Opinion & Order (“the
Opinion”) dismissing Plaintiffs claims against Borehill, Diaz, Watkins, Vollmer, Peters,
Thomalin, Del Treste, and Shultis (“the Dismissed Defendants”), (/d.) However, the Court
provided Plaintiff 30 days to submit an amended complaint if he wished to continue to prosecute
claims against the Dismissed Defendants. (/d.)

On June 8, 2020, long after the deadline to file an amended complaint had passed, the
Court issue an Order to Show Cause directing Plaintiff to show cause by no later than July 10,
2020, why the claims previously dismissed without prejudice should not be dismissed with
prejudice. (Dkt. No. 38.) On June 23, 2020, the Court received notice that the Order to Show

cause was returned as undeliverable. (See Dkt. (entry for June 23, 2020).) Moreover, the July

 
Case 7:19-cv-04471-KMK Document 39 Filed 07/17/20 Page 2 of 4

10, 2020 deadline has now passed, and Plaintiff has not responded to the Order to Show Cause or
otherwise communicated with the Court. Accordingly, in light of Plaintiff's failure to prosecute
this case, the Court converts its prior dismissal without prejudice to dismissal with prejudice, and
dismisses all remaining claims without prejudice.

This Court has the authority to dismiss a case for failure to prosecute. See Ved. R. Civ. P,
41(b). Rule 41(b) of the Federal Rules of Civil Procedure provides that a case may be
involuntarily dismissed if a plaintiff “fails to prosecute or to comply with these rules or a court
order.” Although Rule 41(b) expressly addresses a situation in which a defendant moves to
dismiss for failure to prosecute, it has long been recognized that a district court has the mherent
authority to dismiss for failure to prosecute sua sponte. See LeSane v. Hall's Sec. Analyst, inc.,
239 F.3d 206, 209 (24 Cir. 2001) (citing Link v Wabash R.R. Co., 370 U.S. 626, 630 (1962)).

While dismissal under Rule 41(b) is subject to the sound discretion of the district courts,
see US. ex rel, Drake v. Norden Sys., Inc., 375 F.3d 248, 250-51 (2d Cir, 2004), the Second
Circuit has stated that a Rule 41(b) dismissal is a “harsh remedy to be utilized only in extreme
situations,” LeSane, 239 F.3d at 209 (internal quotation mark omitted) (quoting Theilmann v.
Rutland Hosp., Inc., 455 F.2d 853, 855 (2d Cir. 1972)), However, it has also stated that the
authority to invoke dismissal for failure to prosecute is “vital to the efficient administration of
judicial affairs and provides meaningful access for other prospective litigants to overcrowded
courts.” Lyell Theatre Corp. v. Loews Corp., 682 F.2d 37, 42 (2d Cir. 1982).

Before exercising its discretionary authority to dismiss for failure to prosecute, a district
court should consider the following factors:

[1] the duration of the plaintiff’s failures, [2] whether plaintiff had received notice

that further delays would result in dismissal, [3] whether the defendant is likely to

be prejudiced by further delay, [4] whether the district judge has take[n] care to
strik[e] the balance between alleviating court calendar congestion and protecting a

 

 
Case 7:19-cv-04471-KMK Document 39 Filed 07/17/20 Page 3 of 4

party’s right to due process and a fair chance to be heard... and [5] whether the
judge has adequately assessed the efficacy of lesser sanctions.

Hardimon v. Westchester County, No, 13-CV-1249, 2014 WL 2039116, at *1 (S.D.N_Y. May 16,
2014) (alterations in original) (quoting LeSane, 239 F.3d at 209). No single factor is dispositive,
See LeSane, 239 F.3d at 210; Hardimon, 2014 WL 2039116, at *],

The Court concludes that these factors weigh in favor of dismissal with prejudice of the
previously dismissed claims, and dismissal without prejudice of the remaining claims. In its
March 12, 2020 Opinion & Order, the Court warned Plaintiff that if he failed to amend within 30
days, “the dismissed claims may be dismissed with prejudice, and the Action will proceed on the
remaining claims.” (See Dkt. No 37 at 13.) Further, the Court’s recent Order to Show Cause
again warned Plaintiff that his failure to show cause by July 10, 2020 would result without
further notice in the Court converting the prior dismissal without prejudice into dismissal with
prejudice. (See Dkt. No. 38.) The deadline announced in that Order has now passed.

Moreover, Plaintiff has been repeatedly warned that it his “obligation to promptly submit
a written notification to the Court if Plaintiff’s address changes, and the Court may dismiss the
action if Plaintiff fails to do so.” (Dkt. No. 4; see also Dkt, No. 6 (“Plaintiff must notify the
Court in writing if his address changes, and the Court may dismiss the action if Plaintiff fails to
do so.”).) Nonetheless, Plaintiff has apparently failed to provide the Court with an accurate,
updated address. (See Dkt. (minute entry June 23, 2020 (noting returned mail).)

Accordingly, the prior dismissal is now converted to dismissal with prejudice, and the
remaining claims are dismissed without prejudice, for failure to prosecute. See, e.g., Mena v.
City of New York, No. 15-CV-3707, 2017 WL 6398728, at *2 (S.D.N.Y. Dec. 14, 2017) (noting
that “‘a pro se plaintiff is not exempt from complying with court orders and must diligently

prosecute his case”); Capogrosso y, Troyetsky, No. 14-CV-381, 2015 WL 4393330, at *5

 

 
Case 7:19-cv-04471-KMK Document 39 Filed 07/17/20 Page 4 of 4

(S.D.N.Y, July 17, 2015) (finding the fact that the plaintiff “has not responded to efforts to
contact her” weighs in favor of dismissal for failure to prosecute), Savatxath v, City of
Binghamton, No. 12-CV-1492, 2013 WL 4805767, at *1 (N DN.Y. Sept. 9, 2013) (dismissing
case for failure to prosecute after the plaintiff “neglected to comply with an order... requiring
him to notify the court ... as to why th[e] action should not be dismissed for failure to
prosecute”); Smalls v. Bank of N. ¥., Nos. 05-CV-8474, 07-CV-8546, 2008 WL 1883998, at *4
(S.D.N.Y. Apr. 29, 2008) (dismissing case for failure to prosecute where the court received no
communication from the plaintiffs for nearly two months); Robinson v. United States, No. 03-
CV-1001, 2005 WL 2234051, at *2 (S.D.N.Y. Sept. 8, 2005) (“Only the Plaintiff can be
responsible for notifying the court and the Defendant of his updated address, and Plaintiff’s
failure to do so has made it impossible to provide him any notice.”).

The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff's last
known address, and to close this case. |

SO ORDERED.

ay ,
DATED: July \7, 2020 a ly

White Plains, New York

 

KENNETH M. KAR'AS
UNITED STATES DISTRICT JUDGE

 

 
